 
 
I 
111th CONGRESS 1st Session 
H. R. 1695 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2009 
Mr. LoBiondo (for himself and Ms. Giffords) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to reduce the minimum age for receipt of military retired pay for non-regular service from 60 to 55. 
 
 
1.Reduction in minimum age for receipt of military retired pay for non-regular service 
(a)Reduction in AgeSubsection (f) of section 12731 of title 10, United States Code, as added by section 647 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 160), is amended— 
(1)in paragraph (1), by striking 60 years of age and inserting 55 years of age; and 
(2)in paragraph (2)(A)— 
(A)by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 and inserting January 28, 2008; and 
(B)by striking 60 years of age and inserting the minimum age in effect under paragraph (1). 
(b)Application to Existing Provisions of Law or PolicyWith respect to any provision of law, or of any policy, regulation, or directive of the executive branch, that refers to a member or former member of the uniformed services as being eligible for, or entitled to, retired pay under chapter 1223 of title 10, United States Code, but for the fact that the member or former member is under 60 years of age, such provision shall be carried out with respect to that member or former member by substituting for the reference to being 60 years of age a reference to having attained the eligibility age applicable to the member under subsection (f) section 12731 of title 10, United States Code, as amended by subsection (a). 
(c)Effective DateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and shall apply to retired pay payable for that month and subsequent months. 
 
